Opinion issued April 30, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00052-CR
                             ———————————
                      FRANK GENE MORGAN, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CR-2977


                           MEMORANDUM OPINION

      Appellant, Frank Gene Morgan, pleaded guilty, with an agreed

recommendation from the State, to the offense of possession of a controlled

substance, a third-degree felony. See TEX. HEALTH & SAFETY CODE § 481.115(c).

The trial court found sufficient evidence to find appellant guilty, but deferred making
any finding regarding appellant’s guilt and placed appellant on community

supervision for a period of four years. See TEX. CODE CRIM. PROC. art. 42A.101.

The State then filed a motion to adjudicate appellant’s guilt alleging multiple

violations. See id. art. 42A.108. Appellant pleaded not true to the alleged violations.

After a hearing, the trial court found that appellant committed violations of his

community supervision, adjudicated appellant guilty, and sentenced appellant to

seven years in prison. See id.; TEX. PENAL CODE § 12.34(a). Appellant timely filed

a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with a brief stating that the record presents no reversible error and the appeal is

without merit and is frivolous. See Anders v. California, 386 U.S. 738 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. 1978). Counsel indicates that he has thoroughly reviewed the record and he is

unable to advance any grounds of error that warrant reversal. See Anders, 386 U.S.

at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.]

2006, no pet.).

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds


                                          2
for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing

that reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763,

767 (Tex. Crim. App. 2009) (reviewing court must determine whether arguable

grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court determines

whether arguable grounds exist by reviewing entire record). We note that an

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Zachary S. Maloney must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3